Case 2:14-cv-13701-RHC-DRG ECF No. 31 filed 05/11/20                 PageID.1060      Page 1 of 2



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 _____________________________________________________________________

 THOMAS EUGENE HOLDEN # 457855,

               Petitioner,
 v.                                                         Case No. 14-13701

 THOMAS MACKIE,

            Respondent.
 _________________________________/

 OPINION AND ORDER DENYING PETITIONER'S MOTION FOR A CERTIFICATE OF
       APPEALABILITY AND REQUEST FOR APPOINTMENT OF COUNSEL

        On November 4, 2019, the court entered an opinion and order denying the

 petition for writ of habeas corpus filed by Petitioner Thomas Holden. (ECF No. 23.) In

 that order, the court specifically declined to issue a certificate of appealability. (Id. at

 PageID.1014–15.) Months later, Petitioner filed the instant motion for a certificate of

 appealability and a separate request for appointment of counsel.

        A motion for reconsideration which presents issues already ruled upon by the

 court, either expressly or by reasonable implication, will not be granted. Indah v. U.S.

 Sec. & Exch. Comm’n, 661 F.3d 914, 924 (6th Cir. 2011). Such is the case here;

 Petitioner’s motion simply rehashes his earlier arguments raised in his original petition.

 Petitioner’s request for reconsideration of the court’s earlier order denying a certificate

 of appealability is both untimely and fails to demonstrate a palpable defect by which the

 court has been misled or that a different disposition must result from a correction

 thereof. E.D. Mich. LR 7.1(h)(3). Accordingly,
Case 2:14-cv-13701-RHC-DRG ECF No. 31 filed 05/11/20                                         PageID.1061    Page 2 of 2



             IT IS ORDERED that Petitioner’s motion for a certificate of appealability (ECF

 No. 29) is DENIED.

             IT IS FURTHER ORDERED that Petitioner’s request for appointment of counsel

 (ECF No. 30) is DENIED.

                                                                          s/Robert H. Cleland        /z
                                                                          ROBERT H. CLELAND
                                                                          UNITED STATES DISTRICT JUDGE
 Dated: May 11, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 11, 2020, by electronic and/or ordinary mail.

                                                                          s/Lisa Wagner                /x
                                                                          Case Manager and Deputy Clerk
                                                                          (810) 292-6522
 S:\Cleland\Cleland\HEK\Staff Attorney\14-13701.HOLDEN.coa.appoint.counsel.BH.HEK.docx
